—Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered March 24, 2000, convicting defendant upon his plea of guilty of the crimes of arson in the second degree, reckless endangerment in the first degree (three counts) and aggravated harassment in the second degree.
An indictment charged defendant with arson in the second degree, three counts of reckless endangerment in the first degree and aggravated harassment in the second degree, all arising out of a March 2, 1999 incident in which he started a fire in his estranged girlfriend’s apartment. Following an unsuccessful effort to suppress his written confession, but prior to County Court’s determination of his Sandoval and Ventimiglia motions, defendant entered a counseled guilty plea to each count of the indictment with the understanding that he would be sentenced to a determinate 10-year prison term. Sentenced in accordance with his plea bargain, defendant now appeals.
The arguments advanced by defendant are devoid of merit and we accordingly affirm. First, there is no evidence in the record to support defendant’s contention that at least part of the Sandoval/Ventimiglia “hearing” was conducted in his absence (see, People v Keyes, 291 AD2d 571). Second, defendant’s assertions of error regarding County Court’s determina*639tion (or, more accurately, lack of determination) of the Sandoval and Ventimiglia motions are unpreserved by virtue of defendant’s failure to await a decision on the motions (see, People v Fernandez, 67 NY2d 686, 688) and, in addition, forfeited by his subsequent plea of guilty (see, id.; People v Taylor, 65 NY2d 1; People v Whitehurst, 291 AD2d 83, 86; People v Nichols, 277 AD2d 715, 718).
Cardona, P.J., Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.